            Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 1 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 J. DEAL PARTNERSHIP I, L.P., NOSTER
 CAPITAL MASTER FUND, AND
 AQUAMARINE MASTER FUND LP, on behalf
 of themselves and all other similarly situated
 unitholders of TEEKAY OFFSHORE                       Case No. ___________
                                                                19-cv-6483
 PARTNERS, L.P.,

                v.

 TEEKAY OFFSHORE PARTNERS, L.P.,
 TEEKAY OFFSHORE GP, LLC, WILLIAM                     JURY TRIAL DEMANDED
 UTT, IAN CRAIG, KENNETH HVID, CRAIG
 LAURIE, DAVID LEMMON, JIM REID,
 DENIS TURCOTTE, GREG MORRISON, BILL
 TRANSIER, BROOKFIELD ASSET
 MANAGEMENT, INC., BROOKFIELD
 BUSINESS PARTNERS, L.P.,

                       Defendants.


                               CLASS ACTION COMPLAINT

       Plaintiffs J. Deal Partnership I, L.P., Noster Capital Master Fund, and Aquamarine Master

Fund LP (together, “Plaintiffs”), on behalf of themselves and all other similarly situated holders

of common units of Teekay Offshore Partners L.P. (the “Partnership” or “TOO”), by and through

their undersigned counsel, bring this Verified Class Action Complaint against the Partnership,

Teekay Offshore GP L.L.C. (the “General Partner”), certain of its current and former directors (the

“Individual Defendants”), Brookfield Asset Management, Inc. (“BAM”), and Brookfield Business

Partners L.P. (“Brookfield”) (collectively, the “Defendants”). Each Plaintiff alleges the following

based upon personal knowledge as to itself and other Plaintiffs, and based upon information and

belief, including the investigation of Plaintiffs’ counsel, which included review of publicly
             Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 2 of 32



available information, and communications with representatives of the Partnership or the General

Partner as to all other matters. Plaintiffs hereby demand a trial by jury.

                                  NATURE OF THE ACTION

       1.      This case seeks to hold Brookfield Business Partners and its affiliates, the entities

that control Teekay Offshore Partners, accountable for a sustained and manipulative scheme to

depress the Partnership’s market value in order to effect a “take-under” of the Partnership by

squeezing out the minority unitholders at a grossly unfair price.

       2.      The Partnership is an international energy shipping and storage company. After

years of strong performance, TOO—like the entire energy shipping industry—faced financial

troubles during the energy industry meltdown of 2016.

       3.      Appearing on the scene at the time, Brookfield initially provided the Partnership

much-needed capital to withstand the downturn and to finance its long-term capital spending

projects. In exchange for its capital, Brookfield negotiated for and received significant financial

returns. However, the unfettered ability to acquire the entire business for an unfair price only

twenty months after its equity investment was not among these benefits.

       4.      As explained herein, since 2017, Brookfield has gone from a helpful financing

source to a predatory controller of TOO. First, in 2019, Brookfield used its control over the

Partnership to completely shut down TOO’s distributions to its unitholders, even as the

Partnership’s financial position (expecting over $300 million per annum in cash flow) was more

than sufficient to permit the distributions (approximately $16 million per annum) that provide the

reason for investors to own the units.        Indeed, given the expected improvements in the

Partnership’s bottom line, the appropriate course of action would have been to increase

distributions. See Section E below.



                                                  2
             Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 3 of 32



       5.      Second, Brookfield caused the Partnership to issue numerous series of notes and

preferred stock that served marginal business purposes but further buried the TOO units in the

capital structure. The effect of Brookfield’s repeated issuance of odd securities superior to TOO

equity was to keep the TOO unit price depressed even as both the energy markets and TOO’s own

financial position was drastically improving. See Sections B and D below.

       6.      Third, just as TOO’s long-term capital investments were set to flower, creating over

$400 million in annual free cash flow, Brookfield seized upon an unrelated financial crisis at

Teekay Corporation to go from mere controller to holder of 74% of the Partnership’s units, paying

the below market price of $1.05 per unit to bail TK out. Because of an option Brookfield could

exercise in the event it is able to purchase (on the open market or otherwise) another 6% of the

Partnership’s units, the General Partner and its board became obliged to take proper defensive

action to block Brookfield from effecting further unit purchases. Instead, they have stood idly by

and even taken part in enabling Brookfield to gain the full benefit of its unit-value depressing

actions. See Section E below.

       7.      Fourth, just a week after its opportunistic purchase of TK’s units, Brookfield

started the final phase of its squeeze-out scheme. In order to anchor the Partnership’s unit price at

a depressed level until it can complete the squeeze-out of all remaining unitholders for a song,

Brookfield publicly announced its intention to press TOO’s controlled board to approve a buyout

deal at $1.05 per unit. Importantly, by announcing the offer at a sub-market price and claiming it

would then “negotiate” with the Partnership’s Conflicts Committee, Brookfield effectively told

the markets that the Partnership would not create long term value for public investors, causing the

units to trade based solely on expectations of the lowest possible price Brookfield would pay to

complete its squeeze-out scheme. See Section F below.



                                                 3
              Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 4 of 32



        8.      Through puppeteering the General Partner and pushing the deal thorough a

compromised committee, Brookfield is attempting to force the limited holders to sell their units at

a price far below their intrinsic value. Brookfield’s problem, however, and the fundamental basis

of this lawsuit, is that its disloyal scheme breaches the duties that the General Partner and its

Affiliates owes to the minority common unitholders under the Partnership’s Sixth Amended and

Restated Agreement of Limited Partnership of Teekay Offshore Partners L.P., dated as of January

23, 2018 (the “Partnership Agreement”).

        9.      Specifically, and as further detailed below, the Partnership Agreement provides

unitholders critical protections in the event the General Partner or its affiliates (such as Brookfield)

wishes to complete a related-party transaction like the proposed squeeze out. Nevertheless, in June

2018, Brookfield proposed an offering of hundreds of millions of dollars of notes. The offering

provided new liquidity that allowed Brookfield to reap a 52% return on its initial investment in

less than a year. Not only was this a related-party transaction—favoring Brookfield to the

detriment of minority unitholders—but this transaction also over-levered TOO to fund

Brookfield’s $72 million-dollar personal return. The resulting depressed unit price laid the

groundwork for Brookfield’s present attempt to squeeze out the minority unitholders. The timing

of this refinancing, occurring on the heels of the recapitalization, created concerns that Brookfield

no longer cared about the common unitholders.

        10.     One avenue the General Partner might pursue is to effect the transaction on fair

terms. Of course, Brookfield does not wish to complete a “take-under” on fair terms. Another

avenue would be for the General Partner to negotiate the deal with a truly independent Conflicts

Committee. However, in the 6-K announcing Brookfield’s $1.05 offer, the General Partner made

clear that the deal would be negotiated with the then-existing Conflicts Committee. However,



                                                   4
               Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 5 of 32



because the Conflicts Committee includes Bill Transier, who both played a critical role in the

restructuring of Brookfield affiliate Westinghouse Electric Company, Inc. and now serves as one

of its directors, the Committee’s supposedly independent membership is fatally tainted from the

outset. Thus, Brookfield cannot rely on the Conflicts Committee’s approval.

        11.      Brookfield’s, the General Partner’s, and the Conflict Committee’s misconduct in

setting up, proposing, structuring and effecting this improper offer is premeditated and in bad faith.

For the reasons further set forth below and as will be shown at trial, the Court should enjoin or

invalidate any and all further breaches by Defendants, and award unitholders the fair value of their

long-suffering investments, which are being taken away just as the value of years of investment

are about to come to fruition.

                                             PARTIES

   A.         Plaintiffs

        12.      Plaintiff J. Deal Partnership I, L.P. (“JDP”) is a current holder of roughly 1.2

million of the Partnership’s common units. It has continuously been a unitholder since September

2017 and was a unitholder of TOO at the time of the wrongdoing complained of. It has its principal

place of business in the State of Texas and is organized under the laws of the State of California.

        13.      Plaintiff Noster Capital Master Fund (“Noster”) is a current holder of roughly

900,000 of the Partnership’s common units. It has continuously been a unitholder since May 2016

and was a unitholder of TOO at the time of the wrongdoing complained of. It has its principal

place of business in, and is organized under the laws of, the Cayman Islands.

        14.      Plaintiff Aquamarine Master Fund LP (“Aquamarine”) is a current holder of

roughly 1 million of the Partnership’s common units. It has continuously been a unitholder since

October 2017 and was a unitholder of TOO at the time of the wrongdoing complained of. It has

its principal place of business in, and is organized under the laws of, the British Virgin Islands.

                                                  5
               Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 6 of 32



   B.         Defendants

        15.      Defendant Teekay Offshore Partners L.P. (“TOO” or the “Partnership”) is a global

marine energy, transportation, and storage company. TOO is a limited partnership organized under

the laws of the Marshall Islands with its principal executive offices in Bermuda. The Partnership’s

common units and preferred shares are publicly traded on the New York Stock Exchange

(“NYSE”).

        16.      Defendant Teekay Offshore GP L.L.C. (the “General Partner”) is the general

partner of the Partnership. It is a Marshall Islands limited liability company 100-percent owned

by Brookfield TK TOGP, L.P., itself a Bermuda limited partnership.

        17.      Defendant William Utt (“Utt”) is the Chair of the Board of Directors of the General

Partner (the “Board”). He has served in this position since 2017. Prior to that, he served as the

Chairman, President, and CEO of KBR Inc. Until June 2019, he had also served as Director and

Chairman of Teekay Corporation and as a director of Teekay GP L.L.C., the general partner of

another Teekay-related limited partnership. He currently resides in Houston, Texas.

        18.      Defendant Ian Craig has served as a member of the Board since 2017. Prior to that,

he served as a senior executive in numerous oil and gas ventures affiliated with Shell Oil. He is

the Chair of the Board’s Conflicts Committee, and on information and belief, is a resident of the

United Kingdom.

        19.      Defendant Kenneth Hvid has served as a member of the Board since 2011. He has

been the President and CEO of the Teekay Corporation since 2017. On information and belief, he

is a resident of Vancouver, British Columbia, Canada.

        20.      Defendant Craig Laurie has served as a member of the Board since 2018. He is a

Managing Partner in BAM’s Private Equity Group and has been associated with various



                                                  6
             Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 7 of 32



Brookfield-related entities since at least 1997. He maintains his principal office in New York,

New York.

       21.     Defendant David Lemmon has served as a member of the Board since 2006. Prior

to this, he was the President and CEO of Colonial Pipeline Company and President of Amoco

Pipeline Company. He is a member of the Board’s Conflicts Committee, and resides in Las Vegas,

Nevada.

       22.     Defendant Jim Reid has served as a member of the Board since 2017. He is a

Managing Partner and Chief Investment Officer in BAM’s Private Equity Group and has been

with various Brookfield-related entities since at least 2003. On information and belief, he resides

in Toronto, Canada.

       23.     Defendant Denis Turcotte has served as a member of the Board since 2017. He is

a Managing Partner in BAM’s Private Equity Group and has been with associated with various

Brookfield-related entities since at least 2006. He resides in Montreal, Canada. He currently

serves as Chairman of the Board at Westinghouse Electric Company, where co-Defendant Bill

Transier serves as a director.

       24.     Defendant Gregory Morrison replaced non-party Walter Weathers as a member of

the Board on July 8, 2019. Appointed to the Board by Brookfield, Mr. Morrison currently sits on

a number of other boards, including those of various international subsidiaries of BAM. On

information and belief, he resides in Warwick, Bermuda.

       25.     Defendant Bill Transier has served as a member of the Board since March 2019.

He is the CEO of Transier Advisors, LLC. Mr. Transier holds himself out as an “independent”

Board member, but in fact works to advance the interests of Brookfield and BAM. For example,

he advertises that he participated in the restructuring of Westinghouse Electric Company, which



                                                7
               Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 8 of 32



was undertaken by Brookfield and is itself a Brookfield affiliate. Transier also currently serves on

the board of Westinghouse Electric Company, which is chaired by Turcotte. He currently resides

in Houston, Texas.

        26.      The individuals listed in ¶¶ 17-25 above are collectively referred to herein as the

“Individual Defendants.”

        27.      Defendant Brookfield Asset Management, Inc. (“BAM”) is an alternative asset

management company with over $300 billion of assets under management. BAM is headquartered

in Toronto and incorporated in Canada. It has corporate offices in New York City and is listed on

the NYSE under the ticker BAM. Every year, BAM holds its annual investor day in New York

City.

        28.      Defendant Brookfield Business Partners L.P. (“Brookfield”) is a publicly-traded

limited partnership spun off from BAM in 2016. It is traded on both the NYSE and the Toronto

Stock Exchange and is headquartered in Bermuda. Brookfield was purportedly established as

BAM’s primary vehicle to own and operate business services and industrial operations on a global

basis. Like BAM, Brookfield holds an annual investor day each September in New York City, at

which Brookfield discusses its investments, including TOO.           TOO’s acquisition is part of

Brookfield’s nascent “infrastructure services” segment strategy.

   C.         Relevant Non-Parties

        29.      Teekay Corporation is a corporation incorporated in the Marshall Islands, with its

principal place of business located in Bermuda. Prior to Brookfield’s aggressive acquisition of

common units in 2017, Teekay Corporation was the controlling shareholder in the General Partner.

To refinance approximately $400 million of its 2020 bond maturity, Teekay Corporation recently

sold its remaining TOO units to Brookfield at the depressed market price.



                                                  8
             Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 9 of 32



       30.     Non-party Walter Weathers served as a member of the Board of Directors of the

General Partner from September 2017 until July 8, 2019, when he was replaced by Defendant

Morrison. He is a Senior Vice President for BAM. Weathers lives in Houston, Texas.

                                        JURISDICTION

       31.     This Court has jurisdiction over this Action pursuant to 28 U.S.C. § 1332 because

diversity exists between Plaintiffs and each of the Defendants and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

       32.     This court has personal jurisdiction over each Defendant because the Individual

Defendants caused the Partnership to initiate the Proposed Transaction (the “Transaction”), which

seek to coercively and improperly acquire all of the outstanding common and preferred units,

which are exclusively traded on the NYSE. The harm imposed by these actions falls on a market

located in New York and investors in that market.

       33.     Likewise, TOO and its representatives have been coordinating, negotiating, and

finalizing this Proposed Transaction over a weekslong period in New York City with Brookfield

and its lawyers from the New York office of Kirkland & Ellis LLP. As the Conflicts Committee

is allegedly assessing and negotiating the Proposed Transaction along with TOO representatives,

they too use resources located in New York.

       34.     On information and belief, each Individual Defendant conducts regular business in

New York and has a consistent presence therein. Each Individual Defendant regularly meets and

conducts shareholder business related to the Partnership in New York.

       35.     Each Individual Defendant caused TOO and the General Partner to engage in the

practices complained of herein by virtue of their exercise of control and ownership over the

business and corporate affairs of the Company, which are global in scope.



                                                9
             Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 10 of 32



       36.     Under the Partnership Agreement, each Individual Defendant owed and owes TOO

and Teekay GP and its unitholders obligations to act in good faith.

       37.     Thus, each of the Defendants is subject to New York’s “long arm” jurisdiction

because it or he transacts business in New York and committed torts within and without the state

that it or he expected or should reasonably have expected its or his acts to have consequences in

New York and derive substantial revenue from interstate or international commerce.

       38.     Venue is also proper in this district pursuant to 28 U.S.C. § 1391 because the units

that are the subject of Plaintiffs’ claims trade exclusively in this district and the Defendants

directed their activities towards this district. Thus, a substantial part of the events giving rise to

the claim occurred here.

                  OBLIGATIONS AND DUTIES OF THE DEFENDANTS

       39.     The duties of the General Partner (and its affiliates) and Brookfield TK TOGP L.P.

are set out by the Partnership Agreement. The General Partner makes all decisions for the

Partnership, subject to the limited voting rights of the unitholders. The Board of Directors of the

General Partner oversees the Partnership’s operations.

       40.     The Partnership Agreement is governed by the Marshall Islands Limited

Partnership Act (“MILPA”). The MILPA expressly states that it is to be “applied and construed”

to be “uniform with the laws of the State of Delaware,” where it does not conflict with either the

MILPA’s express provisions or with the decisions of the High and Supreme Courts of the Republic

of the Marshall Islands.

       41.     The General Partner and its Affiliates are generally required to act in good faith.

Section 7.9(b) of the Partnership Agreement imposes, with limited exceptions, a “good faith”

requirement on the determinations of the General Partner when it acts in its capacity as such. The



                                                 10
              Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 11 of 32



good faith standard requires that the person making such determinations “reasonably believe” that

the determination is in the “best interests of the Partnership, unless the context otherwise requires.”

        42.      Under Section 1.1 of the Partnership Agreement, an “Affiliate” of the General

Partner is defined as any Person that “directly or indirectly through one or more intermediaries

controls, is controlled by or is under common control with, the Person in question.” Control

“means the possession, direct or indirect, of the power to direct or cause the direction of the

management and policies of a Person, whether through ownership of voting securities, by contract

or otherwise.”

        43.      Under the Delaware law and the Partnership Agreement, the usual rule evaluates

contractual conduct by whether it is entirely fair. Section 7.9(a) of the Partnership Agreement also

creates limited safe harbors that can be used when a conflict of interest arises between, on the one

hand, the General Partner or any of its Affiliates, and on the other, the Partnership or any member

of the Partnership, “any resolution or course of action by the General Partner or its Affiliates in

respect of such conflict of interest shall be permitted and deemed approved by all Partners,” and

would not constitute a breach of the Agreement or any duty implied by law or equity, if (but only

if) the course of action falls into one of four categories.

        44.      The four categories that cleanse a conflict of interest transaction are: (i) “Special

Approval,” (ii) approval “by the vote of a majority of the Outstanding Common Units (excluding

Common Units owned by the General Partner and its Affiliates)”, (iii) if the course of action is

“on terms no less favorable to the Partnership than those generally being provided to or available

from unrelated third parties,” or (iv) if the course of action is “fair and reasonable to the

Partnership, taking into account the totality of the relationships between the parties involved

(including other transactions that may be particularly favorable or advantageous to the



                                                  11
             Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 12 of 32



Partnership).” Under Delaware law, Section 7.9(a) also contains an implied obligation on the part

of the General Partner and its Affiliates not to mislead unitholders.

       45.     Under the Definitions set out in the Partnership Agreement, approval of a

transaction by a majority of the Conflicts Committee constitutes “Special Approval.”

       46.     Under the Partnership Agreement, the “Conflicts Committee” is defined as “a

committee of the Board of Directors of the General Partner composed entirely of two or more

directors who are not (a) security holders, officers or employees of the General Partner, (b) officers,

directors or employees of any Affiliate of the General Partner or (c) holders of any ownership

interest in the Partnership Group other than Common Units and who also meet the independence

standards required of directors who serve on an audit committee of a board of directors established

by the Securities Exchange Act of 1934, as amended, and the rules and regulations of the

Commission thereunder and by the” NYSE.

       47.     Section 14.3(a) and (b) of the Merger Agreement provides that, except as provided

in 14.3(d) or 14.3(e), a merger must be approved by the “affirmative vote or consent” of holders

of a “Unit Majority.” The Partnership Agreement defines a “Unit Majority” as a majority of the

Outstanding Common Units, voting as a class.

       48.     Section 15.1(a) of the Partnership Agreement provides an option to the General

Partners and its affiliates to squeeze out the unitholders at a preset formulaic price, but only in

limited circumstances (the “Tender Offer” right). Specifically, these circumstances are “if at any

time the General Partner and its Affiliates hold more than 80% of the total Limited Partner Interests

of any class or series then Outstanding, the General Partner shall then have the [transferable] right,

… exercisable at its option, to purchase all, but not less than all, of such Limited Partner Interests

of such class or series then Outstanding held by Persons other than the General Partner and its



                                                  12
              Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 13 of 32



Affiliates.” Such a purchase must be “at the greater of (x) the Current Market Price as of the date

three days prior to” the date on which a notice is mailed and “(y) the highest price paid by the

General Partner or any of its Affiliates for any such Limited Partner Interest of such class or series

purchased during the 90-day period preceding the date that the notice described in Section 15.1(b)

is mailed.”

                                SUBSTANTIVE ALLEGATIONS

   A.         The Partnership’s Business

        49.      In August 2006, non-party Teekay Corporation formed TOO as a Marshall Islands

limited partnership in order to further develop its operations in the offshore market.

        50.      Over the years, the Partnership has grown substantially, expanding its services from

providing simple marine transportation and storage to include oil production, long-distance

towing, and offshore installation, maintenance, and safety services to the offshore oil industry.

        51.      While the Partnership operates worldwide, it focuses on the deep-water offshore oil

regions of the North Sea, Brazil, and the eastern coast of Canada, primarily operating in the

following segments: (i) the Floating Storage Production and Offloading (“FSPO”) Segment; (ii)

the Shuttle Tanker Segment; (iii) the Floating Storage and Offloading (“FSO”) Segment; (iv) the

Unit for Maintenance and Safety (“UMS”) Segment; (v) the Towage and Offshore Installation

Vessels Segment; and (vi) the Conventional Tanker Segment.

        52.      The Partnership’s shuttle tankers and FSO units are primarily subject to long-term,

fixed-rate time-charter or bareboat charter contracts, which provides stable cash flow to the

Partnership. The Partnership’s growth strategy focuses primarily on increasing its fleet of FSPO

units under medium to long-term charters while evaluating opportunities to expand into related

offshore services segments.



                                                  13
               Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 14 of 32



         53.      In March 2016, the Partnership sold its two conventional tankers and subsequently

chartered-in both vessels for three years each, both with additional one-year extension options.

During this time, both vessels traded in the spot conventional tanker market. TOO’s long-distance

towage and offshore installation vessels also operate on either spot contracts or voyage-charter

contracts. Voyage-charter contract revenue is less volatile than revenue from spot market rates, as

project budgets are prepared and maintained in advance of the contract commencement.

         54.      TOO’s business model is designed to depend on long-term contract revenues rather

than be linked to the spot market in crude oil. Nonetheless, as described further below in Section

B, for many years TOO’s market price correlated remarkably with that of crude oil. This trading

dynamic reflects the risk of contractual counterparty bankruptcy or default in times of extreme

energy market stress.

         55.      While the Partnership has amassed valuable assets, with long-term contracts in

place for its fleet of FSPO and shuttle tanker vessels, it has previously struggled to access financing

to pay for its newbuilds. As a result, its leverage and the oil market collapse in 2016 resulted in

liquidity shortfalls. As described below, Brookfield’s capital infusion initially appeared to benefit

the company; over time, Brookfield’s intent to seize TOO for itself became clear.

    B.         The Partnership’s Capital Structure

         56.      On December 13, 2006, the Partnership made an initial public offering of 7,000,000

common units at a price of $21.00 per unit.1 For the first year and a half of trading on the NYSE,

the common units regularly traded at or above the offering price.




1
  The Partnership has also issued several series of preferred stock over the years, three of which
are currently outstanding, though none are relevant to the instant litigation.
                                                  14
             Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 15 of 32



       57.     Historically, and as evidenced by the first graph below, the trading price for TOO

(in blue) has closely correlated with relevant industry and market indicators such as the Brent crude

oil index (in white).

       58.     At the height of the financial crisis, the closing price of TOO’s common units

declined, falling to $3.00 per unit by October 2008 and largely remaining under $10.00 per unit

until the end of 2009.

       59.     As the market recovered, TOO’s market price rallied, reaching highs above $30.00

per unit in early 2014 before beginning another descent in mid-2014, when global crude oil prices

began to decline.




       60.     However, as visualized and explained below, after Brookfield gained its majority

stake in TOO in 2017, the market price for TOO common units dropped and its correlation with

the Brent crude index disappeared.




                                                 15
              Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 16 of 32




        61.      Indeed, the market price for TOO common units has declined over 53 percent since

mid-2017. By contrast, over the same period indices for Brent Oil and S&P 500 have grown 38

and 19 percent, respectively.

   C.         Brookfield Takes Control of the Partnership in 2017

        62.      As part of a comprehensive solution to strengthen the Partnership’s balance sheet,

on July 26, 2017, Teekay Corporation and the Partnership jointly announced their intention to enter

into a strategic partnership with Brookfield.      In addition to other financing initiatives, the

contemplated transaction included a $640 million equity investment by Brookfield.

        63.      Brookfield re-capitalized the Partnership with an investment of $610 million at a

price of $2.50 per common unit, with Teekay Corporation investing a further $30 million. In

exchange, Brookfield and Teekay Corporation received 65.5 million warrants of the Partnership

on a pro rata basis.

        64.      The cash from these newly-issued shares was used to retire all then-outstanding

preferred shares in the Partnership, which was expected to save the Partnership approximately $28

million in annual distributions.

        65.      As a condition of Brookfield’s equity investment, the Partnership agreed to reduce

its existing common unit distribution to reinvest cash in the business, pay down debt, and further


                                                 16
             Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 17 of 32



strengthen the Partnership’s balance sheet. Cutting distributions at that time—to get TOO out of

its crisis—was justifiable. Refusing to either manage the business appropriately for growth or

return capital to common unitholders, however, was not.

       66.     The transaction fully financed the Partnership’s existing growth projects which,

when delivered over the subsequent few quarters, were expected to add an incremental $200

million of annual cash flow for the Partnership.

       67.     As part of this transaction, Brookfield increased its ownership interest in the

Partnership to approximately 60% and acquired a 49% interest in the General Partner, as well as

an option to acquire an additional 2% of the General Partner—which would give it outright

majority control of the General Partner—subject to the satisfaction of certain conditions.

       68.     When the deal closed on September 25, 2017, Brookfield also acquired the right to

elect four members to the nine-member Board of Directors of the General Partner. Concurrently

with the closing, Individual Defendant Jim Reid was elected to the Board, along with other

Brookfield nominees David Levenson, Walter Weathers, and Bradley Weismiller.

       69.     The deal strengthened the Partnership’s balance sheet, improved its liquidity, and

provided financing for the Partnership’s existing growth projects, thus delivering substantial near-

term cash flow growth through the first quarter of the 2018 fiscal year.

       70.     Among other things, Brookfield’s investment transformed the Partnership’s capital

structure by extending maturities on debt and swaps. For instance, the Partnership sold an existing

$200 million parent loan to Brookfield at a discount to par, and Brookfield extended the loan

maturity to 2022. As a result of these transformations, the Partnership has no meaningful debt

maturities until 2022.




                                                   17
             Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 18 of 32



       71.     The cash proceeds from the recapitalization also allowed the Partnership to pay

down debt, thus significantly reducing the Partnership’s leverage.

       72.     Accordingly, since Brookfield became TOO’s financial sponsor, the Partnership’s

financial fundamentals have dramatically improved. The Partnership’s leverage ratio improved

by 38%, from about 7.4x to approximately 4.5x, below peers and in line with management’s stated

target, while adjusted EBITDA increased nearly 50% between 2017 and 2018.

       73.     This has not, however, been reflected in the market price of TOO’s common units,

which trade at a discount to more highly leveraged peer companies with worse balance sheets.

       74.     In no small part, this is due to Brookfield’s lack of communications and self-

dealing. When it made its initial public offering, the Partnership had been marketed as a high-

dividend-paying company. Throughout the majority of its history, TOO was owned by yield-

oriented investors. Recapitalization of the Partnership by Brookfield, however, transformed TOO

into a company that reinvested cash flows for growth rather than paying them out, thus requiring

marketing to an entirely different investor base—marketing which never occurred.

       75.     Instead, after control of the General Partner passed to Brookfield, Brookfield and

the General Partner made minimal communications to minority unitholders explaining their future

strategies and changed accounting and KPIs. Nor did the General Partner and Brookfield hold

roadshows or TOO investor days.

       76.     After Brookfield’s investment, trading volumes for TOO units fell off a cliff. By

September 2018, TOO’s nominal trading volume had dropped to the 97th percentile of the Russell

3000 companies. This result was premeditated; throughout 2018 Brookfield had been deliberately

reducing TOO’s investment appeal.




                                               18
              Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 19 of 32



   D.         Brookfield Closes its Grip

        77.      As of January 1, 2018, the public held a total of 26.7% of the Partnership’s

outstanding common units. Brookfield TK TOLP L.P. and Brookfield TOGP L.P., affiliates of

Brookfield, held 59.5% of the Partnership’s outstanding common units and a 49% interest in the

General Partner, respectively. An affiliate of Teekay Corporation held the remaining 13.8% of the

Partnership’s outstanding common units and a 51% interest in the General Partner.

        78.      In Spring of 2018, investors began to question Brookfield’s strategy with TOO. On

June 13, 2018, Brookfield proposed an offering of $500 million in unsecured notes, which received

a rating of Caa2. Despite this poor rating, Brookfield then increased their offering by 40 percent

on June 25 and June 26. With the new liquidity, Brookfield paid themselves back part of their

initial investment. They earned $200 million and a $12 million make-whole on an intercompany

loan they had acquired for only $140M from Teekay: a 52% return on their money in less than one

year. This transaction effectively re-leveraged TOO by funding Brookfield’s $72 million-dollar

personal return. In other words, Brookfield went from a savior in the summer of 2017 to a

plunderer less than a year later.

   E.         Brookfield Squeezes Teekay Out of TOO

        79.      Despite the fact that Brookfield had only months earlier paid itself the equivalent

of nearly four years’ worth of dividend payments on all of the outstanding common units, in

January 2019, Brookfield through the General Partner cut TOO’s common dividend to zero cents.

        80.      Despite making clear that the Partnership expected over $300 million a year in

increased cash flows, Brookfield and the General Partner did not choose the logical act of

increasing dividends. Instead, it gave itself a large cut of the new fruits of the Partnership.

        81.      Teekay Corporation, in the meanwhile, has seen its unit price plummet 95% since

its 2014 high. Teekay Corporation needed to guarantee certain term loans at its other public

                                                 19
             Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 20 of 32



subsidiary, Teekay Tankers Ltd., and needed $400 million—over 100 percent of its own equity

value—to refinance its 2020 bond maturity. As a result of subordination issues created by the

guarantee and other unfavorable conditions, Teekay Corporation found that refinancing the

entirety of its 2020 bond would require monetization of its TOO stake.

       82.     By then, Teekay Corporation had already sold control of TOO to Brookfield, and

TOO’s dividend was reduced to zero. Running out of options, Teekay elected to sell its remaining

TOO assets—units, warrants, and 49% of the General Partner—to Brookfield for $100 million.

This desperation play allowed Teekay Corporation to issue a smaller bond ($250 million) at lower

interest rates (9.25%).

       83.     To satisfy their near-term financing needs, on April 29, 2019, Teekay Corporation

and its various affiliates agreed to sell all of their remaining interests in the Partnership to

Brookfield in a non-arms’-length distressed block sale (the “Exit Sale”), at an effective price of

$1.05 per common unit. These interests, which were sold for a total purchase price of $100 million

cash, included: (i) 56,687,484 common units of the Partnership; (ii) 49% of the outstanding interest

in the General Partner; (iii) warrants to purchase an aggregate of 17,255,000 common units of the

Partnership; and (iv) Teekay Corporation’s interest in a 2018 credit agreement between various

Teekay and Brookfield entities. The Exit Sale, which had never been marketed to the broader

public, closed on May 8, 2019.

       84.     The Partnership filed a Form 6-K with the SEC on May 10, 2019, disclosing the

completion of the Exit Sale.

       85.     Post-sale, Brookfield beneficially owns over 300 million common units of the

Partnership, representing approximately 74% of the total outstanding common units, as well as

100% of the General Partner interest in TOO. Brookfield also holds warrants to purchase over 65



                                                20
              Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 21 of 32



million common units, which, if exercisable, will increase its holdings to over 77% of the

outstanding TOO common units.

        86.      If the Board and the General Partner were acting in good faith for the benefit of the

Partnership and the minority unitholders, they would seek to take more defensive measures in light

of TOO’s depressed price—e.g., a poison pill to stop Brookfield from getting over the 80%

threshold. Yet they take no action, because the General Partner and Board are controlled by and

act for Brookfield.

   F.         The Proposed Transaction Undervalues the Company

        87.      On May 17, 2019, only a week after the 6K announced the completion of the Exit

Sale, Brookfield and its affiliates (the “Consortium”) moved. The Consortium delivered an offer

(the “Offer Letter”) to the General Partner asking that the General Partner’s Conflicts Committee

consider selling to the Consortium the remaining publicly-traded units of TOO (the “Proposed

Transaction”). In asking the Conflicts Committee to consider the transaction, Brookfield intended

for the Conflicts Committee to grant Special Approval.

        88.      In exchange for the outstanding TOO units held by minority unitholders, the Offer

Letter provides a price of $1.05 per TOO common unit (the “Offer Price”).

        89.      On May 20, 2019, BAM filed the Offer Letter from Brookfield with the NYSE as

an exhibit to a 13D filing.

        90.      The Offer Letter states that Brookfield expects that the Transaction would be

structured as a merger between TOO and a Brookfield Consortium subsidiary, with TOO surviving

the merger as a wholly-owned subsidiary of the Brookfield Consortium. The offer letter does not

include any agreement by Brookfield to refrain from launching a tender offer in the event that the

General Partner declined the proposal. Of course, as set out below, Brookfield had no concern

that its proposal would be rejected.
                                                  21
             Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 22 of 32



       91.     The $1.05 per common unit price is 10% below $1.16, the price at which the units

were trading on the open market as of May 17, 2019, the last date before news that Brookfield had

made its offer. Indeed, the units had never in their history traded as low as $1.05, and had traded

as high as $1.78 in April 2019, less than a month before Brookfield’s offer.

       92.     By contrast, the liquidation value of the Partnership—assessed on public

information—likely exceeds $2.60 per unit. By extension, because the Partnership operates as a

going concern and is not in danger of bankruptcy, each unit should be worth considerably more.

       93.     Plaintiff JDP, based on its own detailed analysis, believes that TOO is worth at least

$4 dollars per unit.

       94.     Not only is the offered price exceedingly low relative to the trading history of

TOO’s common units, but also the fundamentals of the Partnership—including $5.4 billion of

signed contracts—make evident that the price offered by Brookfield is predatory. In merger

industry parlance, the Proposed Transaction is a “take-under.”

       95.     The Offer Price is also at a 20 percent discount to TOO’s rounded 30-day volume

weighted average price (“VWAP”) and 90-day VWAP of 1.30, and a 58 percent discount to the

$2.50 per unit that Brookfield paid per TOO unit in 2017.

       96.     Unlike other publicly traded common units of offshore midstream petroleum

partnerships, which in the year-to-date have increased in value from 13 to over 40 percent, and as

evidenced above in Section B, TOO market prices have experienced zero or negative growth.

       97.     Similarly, TOO common units trade at a price that fails to reflect recent internal

operational improvements, including the improved leverage ratio (to ~4.5x from ~7.4x), and the

increased adjusted EBITDA (higher by ~48% from 2017 to 2018).




                                                22
              Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 23 of 32



       98.      The publicly traded price of TOO units is and has been artificially depressed by the

self-dealing and manipulative practices of its new controller, Brookfield.

       G. The General Partner and Its Controller, Brookfield, Undertake A Fundamentally
          Unfair Sales Process

       99.      On May 30, 2019, the Conflicts Committee of the General Partner announced that

it had formally appointed Evercore Group as its financial advisors and Potter Anderson as its

lawyers. Consistent with the General Partner’s intent to push the deal through the Special

Approval safe harbor, the announcement also states that the “Conflicts Committee mandated to

consider the Proposed Transaction consists entirely of non-Brookfield affiliated Teekay Offshore

directors.”

       100.     This latter statement is inaccurate. According to TOO’s April 30, 2019 public

filing, in March 2019 Teekay Corporation “appointed Mr. William L. Transier as a member ... of

the conflicts committee.” Transier replaced John J. Peacock, who similarly served on the Conflicts

Committee and who resigned concurrently with Mr. Transier’s appointment.

       101.     Transier is the CEO of Transier Advisors. Since 2017, Transier has served as a

director of Westinghouse Electric Company—a Brookfield affiliate—and indeed worked with

Brookfield on the Westinghouse restructuring.

       102.     Transier sat on the Conflicts Committee at the time Brookfield made its underpriced

offer to the General Partner and continues to serve on the Committee. As a result, the Conflicts

Committee was tainted from the outset and fails the criteria required in the Partnership Agreement

to provide valid Special Approval of the Proposed Transaction.

       103.     The General Partner also has made no effort to see if other buyers exist that would

present better terms to the Partnership and the minority unitholders.




                                                 23
              Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 24 of 32



       104.     Brookfield continues to consolidate their stake in the Partnership. As of the date of

this complaint, it owns around 74 percent of the common units of TOO and holds a conditional

option to buy another 3%.



       G. The Conflicts Committee’s Failure to Restrain a “Creeping Squeeze-out”
          Illustrates Its Lack of Independence

       105.     Under the Partnership Agreement, if Brookfield accumulated 80% of TOO

common units, it would be entitled to squeeze out the minority unitholders without their consent

by buying up all the limited partnership interests at a price that references the recent market price

of the common units.

       106.     The purpose and effect of Brookfield’s announcement of their inadequate offer is

to further anchor the market’s valuation of TOO common units closer to the price of $1.05 per unit

than TOO units’ actual value, which exceeds this price.

       107.     This ploy additionally allows Brookfield to buy up TOO common units as they

become available and continue consolidating their ownership of the Partnership.

       108.     If Brookfield can add just 6 percent of TOO’s common units to its holdings, which

is less than half of all common units outstanding, it will be able to take TOO private without any

consent from the common unitholders and reap the rewards of the improved operational and

industry conditions.

                                     CLASS ALLEGATIONS

       109.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of itself and all other holders of Partnership common units as of July

11, 2019 that are being, have been, or will be harmed by the conduct described herein (the “Class”).




                                                  24
              Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 25 of 32



Excluded from the Class are Defendants, and any person, firm, trust, corporation, or other entity

related to or affiliated with any Defendant, and their successors in interest.

       110.     This action is properly maintainable as a class action.

       111.     The Class is so numerous that joinder of all members is impracticable. As of July

10, 2019, there were 410.4 million common units outstanding, with 109.4 million of those units in

the public float and held by numerous individuals and entities across the country. While the exact

number of Class members is unknown to Plaintiffs at this time, Plaintiffs believe there are over

twenty members in the Class. All members of the Class may be identified from records maintained

by TOO or its transfer agent and may be notified of the pendency of this action by mail, using

forms of notice similar to that customarily used in securities class actions.

       112.     Questions of law and fact are common to the Class, including:

                    i. Whether the Defendants have breached their obligation to act in good faith

                       and/or their duties under the Limited Partnership Agreement with respect to

                       Plaintiffs and other members of the Class in connection with the

                       Transaction;

                   ii. Whether Plaintiffs and the other members of the Class have been or will be

                       harmed by such misconduct; and

                   iii. Whether Plaintiffs and the other members of the Class are entitled to

                       injunctive relief or damages as a result of such misconduct.

       113.     Plaintiffs are committed to prosecuting this action and has retained competent

counsel experienced in litigation of this nature. Plaintiffs’ claims are typical of the claims of other

members of the Class and Plaintiffs have the same interests as the other members of the Class.




                                                  25
               Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 26 of 32



Accordingly, JDP, Noster, and Aquamarine are adequate representatives of the Class and will

fairly and adequately protect the interests of the Class.

        114.      The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for Defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to such adjudications or would

substantially impair or impede their ability to protect their interest.

        115.      The Defendants have acted or refused to act on grounds generally applicable to the

Class with respect to the matters complained of herein, thereby making appropriate the relief

sought herein with respect to the Class as a whole.

        116.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.       The expense and burden of individual litigation make it

impracticable for Class members individually to seek redress for the wrongful conduct alleged

herein. Plaintiff anticipates that there will be no difficulty in the management of this litigation as

a class action.

                                               COUNT I

                                 Against All Defendants for
    Breach of Section 7.9(b) of the Partnership Agreement (Duty To Act in Good Faith)
        117.      Plaintiff incorporates by reference and realleges each and every allegation set forth

above as though fully set forth herein.

        118.      Under Section 7.9(b) of the Partnership Agreement, the General Partner—and by

extension its individual directors and affiliates BAM and Brookfield—owe duties to act or cause

the General Partner to act in good faith.




                                                   26
              Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 27 of 32



       119.      By not resisting the controlling shareholder’s efforts to suppress the price of TOO

common units through, among other strategies, the take-under offer, and the other actions and

omissions alleged herein, the Partnership, the General Partner, BAM, and Brookfield failed to act

in good faith.

       120.      This failure breached the Section 7.9(b) of the Partnership Agreement.

       121.      Plaintiffs and the Class suffered and are suffering damages as a direct and

proximate result of the breaches of the Partnership Agreement by the Partnership, the General

Partner, BAM, and Brookfield in an amount to be proved at trial.

                                             COUNT II

                                  Against All Defendants for
               Prospective Breach of Section 7.9(a) of the Partnership Agreement
       122.      Plaintiff incorporates by reference and realleges each and every allegation set forth

above as though fully set forth herein.

       123.      Under Section 7.9(a) of the Partnership Agreement, the General Partner—and by

extension its individual directors and affiliates BAM and Brookfield which cause the General

Partner to act—may only proceed with a conflicted transaction if certain safe harbors or conditions

are met.

       124.      By the actions and omissions alleged herein, the Partnership, the General Partner,

BAM, and Brookfield seek to push a conflicted transaction through a sham process, that cannot

and will not meet any of the four safe harbors or conditions.

       125.      Plaintiffs and the Class will suffer further damages as a direct and proximate result

of the prospective breach of the Partnership Agreement by the Partnership, the General Partner,

BAM, and Brookfield, in an amount to be proved at trial.




                                                  27
              Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 28 of 32



                                            COUNT III

                     Against the All Defendants for, in the Alternative,
                 Breach of Implied Covenant of Good Faith and Fair Dealing
       126.     Plaintiff incorporates by reference and realleges each and every allegation set forth

above as though fully set forth herein.

       127.     Every limited partnership agreement has implied a covenant of good faith and fair

dealing, such that no party to such contract may act to deprive the other of the benefits and bargains

of the agreement.

       128.     The Partnership, General Partner, BAM, and Brookfield were thus bound by an

implied-in-law covenant under the Partnership Agreement to perform their obligations in good

faith and not take any action that might deprive Plaintiffs of the benefits of their bargain under the

agreement.

       129.     The Partnership, the General Partner, and the Individual Defendants breached the

implied covenant to act in good faith and deal fairly by entertaining the manipulative take-under

offer. That is, the Partnership, General Partner, and Individual Defendants breached the implied

covenant by not unambiguously rejecting the take-under offer.

       130.     BAM and Brookfield breached—in addition or in the alternative to the breach of

contract set forth in Count I—the implied covenant to act in good faith and deal fairly with each

Plaintiff by, among other things, using their control positions to manipulate the price of TOO units

to make and make publicly the take-under offer, which makes easier their accumulation of 80

percent of the TOO units.

       131.     By the actions and omissions alleged herein, the Partnership, the General Partner,

BAM, and Brookfield violated the implied covenant of good faith and fair dealing.




                                                 28
              Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 29 of 32



       132.     The actions and omissions alleged herein by the Partnership, the General Partner,

BAM, and Brookfield substantially and directly impaired the value of the Partnership Agreement

and the TOO units to Plaintiff and are inconsistent with the intent of the parties.

       133.     Each breach of the implied covenant by the Partnership, General Partner, BAM,

and Brookfield was material, intentional, knowing, and in willful and reckless disregard of the

rights and interests of Plaintiffs and the Class.

       134.     Plaintiffs and the Class suffered damages as a direct and proximate result of the

Partnership, the General Partner, BAM, and Brookfield’s breaches of the implied covenant of good

faith and fair dealing in an amount to be proved at trial.

                                             COUNT IV

                                 Against Brookfield and BAM for
                                      Tortious Interference
       135.     Plaintiff incorporates by reference and realleges each and every allegation set forth

above as though fully set forth herein.

       136.     BAM and Brookfield know of the existence and validity of the Partnership

Agreement and the contractual relationship between each Plaintiff and the Partnership.

       137.     By making an offer BAM and Brookfield intentionally and improperly procured a

breach of the Partnership Agreement without justification.

       138.     BAM and Brookfield used their control over the Partnership and the General

Partner to cause those entities to breach the Partnership Agreement.

       139.     Plaintiffs and the Class have been injured by being deprived of the benefit of their

bargain in an amount to be determined at trial.




                                                    29
               Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 30 of 32



                                             COUNT V

                                 Against Brookfield and BAM for
                                 Prospective Tortious Interference
        140.     Plaintiff incorporates by reference and realleges each and every allegation set forth

above as though fully set forth herein.

        141.     BAM and Brookfield know of the existence and validity of the Partnership

Agreement and the contractual relationship between each Plaintiff and the Partnership.

        142.     In making and publicizing the take-under offer, BAM and Brookfield intentionally

and improperly seek to procure a breach of the Partnership Agreement. This breach lacks any

justification.

        143.     BAM and Brookfield seek to use their control over the Partnership and the General

Partner to cause those entities to breach Section 7.9(a) of the Partnership Agreement.

        144.     Plaintiffs and the Class have been injured by being deprived of the benefit of their

bargain in an amount to be determined at trial.



                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

as follows:

    A. Declaring that this action is properly maintainable as a Class Action;

    B. Declaring that the Defendants breached their duties to the Class;

    C. Declaring that the Defendants breached their duties in failing to stop Brookfield;

    D. Enjoining, preliminarily and permanently, the Proposed Transaction;

    E. Directing Defendants to fairly and fully disclose all material information concerning the

        Proposed Transaction;


                                                  30
        Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 31 of 32



F. In the event the Proposed Transaction is completed before entry of this Court’s final

   judgment, rescinding it or awarding Plaintiff and the Class rescissory damages;

G. Awarding damages to Plaintiffs and the Class;

H. Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in this

   action, including but not limited to attorneys’ fees; and

I. Granting such other and further relief as the Court deems just and proper.




                                            31
          Case 1:19-cv-06483 Document 1 Filed 07/12/19 Page 32 of 32



                                      JURY DEMAND

      Plaintiffs hereby demand a trial by jury.


DATED: July 11, 2019
                                              BERNSTEIN LITOWITZ BERGER
                                                & GROSSMANN LLP


                                              /s/ Mark Lebovitch
                                              Mark Lebovitch
                                              David Wales
                                              Jacqueline Y. Ma
                                              1251 Avenue of the Americas
                                              New York, NY 10020
                                              Tel: (212) 554-1400
                                              Fax: (212) 554-1444
                                              MarkL@blbglaw.com
                                              DavidW@blbglaw.com
                                              Jacqueline.Ma@blbglaw.com


                                              HARRIS ST. LAURENT LLP


                                              /s/ Jonathan Harris
                                              Jonathan Harris
                                              Joseph Gallagher
                                              Correy A. Kamin
                                              40 Wall Street, 53rd Floor
                                              New York, NY 10005
                                              Tel: (212) 397-3370
                                              Fax: (212) 202-6206
                                              jon@sc-harris.com
                                              jgallagher@sc-harris.com
                                              ckamin@sc-harris.com


                                              Attorneys for Plaintiffs and the Class




                                                  32
